Title: From Thomas Jefferson to George Jefferson, 23 February 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Feb. 23. 04.
               
               I believe I mentioned to you a considerable time ago that 10. boxes and 2. kegs were sent from hence to your address. I find they have but just now left Alexandria, as by the inclosed bill of lading. be so good as to have them forwarded to Monticello by water. Accept affectionate salutations.
               
                  Th: Jefferson
               
            